Citation Nr: 1400508	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for spinal stenosis.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a bilateral leg condition, to include as secondary to spinal stenosis.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  A DD 214 contained in the record indicates that the Veteran had approximately two years of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the bilateral leg claim has been recharacterized as noted on the title page to reflect the theory of secondary service connection.
 
The Veteran requested a Board hearing on these matters.  Notice of the date and location of the April 26, 2012 Travel Board hearing was sent on March 26, 2012 and April 9, 2012.  Both letters were mailed to 20 Fairlawn Ave., Apt. 7, Mattapan, MA 02126.  The Veteran failed to report to the scheduled hearing.  

In December 2012, the Board remanded the appeal so that a Travel Board hearing could be scheduled.  The Board noted that the two notice letters were sent to an address different from any prior correspondence sent to the Veteran.  [The July 2010 statement of the case was mailed to 27 Slayton Way, Apt. C, Roxbury, MA 02119.  The April 2009 rating decision was mailed to the same address and was returned as "Return to Sender - Not Deliverable as Addressed - Unable to Forward."]

The Veteran was scheduled for a June 2013 video conference hearing.  Notice of the date and location of the hearing was sent on May 15, 2013 to 20 Fairlawn Dr., Mattapan, MA 02119.  This notice letter was not returned.  The presumption of regularity applies and it is presumed that the Veteran was notified of the hearing.  However, he failed to report for this hearing without providing good cause.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back during his "first week in the service" when he was pushed from a vehicle and hit his back on the body of the vehicle.  See February 2002 VA Form 21-526.  Service treatment records (STRs) show that the Veteran was treated for low back pain in January 1964.  He was also treated for a lower left leg abscess in March 1966.

A careful review of the claims folder indicates that the Veteran had an additional period of service that has not been verified.  The DD 214 indicates that he had approximately two years of active service prior to the term beginning in November 1965 and ending in November 1968.  Indeed, the Veteran has reported additional active service from December 1962 to October 1965.  See id.  In addition, a September 1965 separation examination report indicates that the Veteran had served as a military policeman for two years.  Also, a Report of Induction shows that the Veteran submitted to a pre-induction examination in June 1963.  A March 1977 VA Form 10-731 shows that a period of active service from "December 2, 1963 to October __ 1968" was verified as correct.  However, a March 1996 VA Form 10-731 indicates that the Veteran had active service from November 1965 to November 1968.  Thus, any prior active service should be verified and the appropriate service treatment records obtained for association with the claims folder.

In May 2009, the Veteran's attorney requested service records from the RO.  Attached to that letter is a December 2008 letter to the Veteran's attorney from the National Personnel Records Center (NPRC), which states that the Veteran's service record does not contain a DD Form 214 for the period ending November 23, 1965.  The NPRC enclosed an NA Form 13038, Certification of Military Service, in lieu of the missing DD 214.  That document is not in the claims folder and should be obtained upon remand.   

Finally, review of the record indicates that proper notice with respect to secondary service connection was not provided.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995); 38 C.F.R. § 3.310(b) (2013).  This must be done.

Accordingly, the case is REMANDED for the following action:

1. Send a new notice letter in accordance with the Veterans Claims Assistance Act of 2000.  The letter should specifically notify the Veteran of the information and evidence necessary to substantiate his claim of service connection for a bilateral leg condition on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Attempt to verify all periods of active service and obtain any accompanying service treatment records and DD 214 not already contained in the claims folder from the NPRC, to include an NA Form 13038.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

3. After the development requested above has been completed to the extent possible and after undertaking any other additional development deemed necessary, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



